Detailed Action
	This action is responsive to an original application filed on 11/29/2018 with acknowledgement that this application is a 371 of PCT/IB2017/053196 and claims a priority date of 5/31/2016 to foreign application SKPUV 50073-2016. 
	Claims 1-5,  9-14, and 21 are currently pending.  Claims 1-2 and 21 are independent claims. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2022 has been entered.
Response to Amendment
The response filed on August 3, 2022 is acknowledged.  One page of amended drawings, one page of amended abstract, ten pages of amended specification, and five pages of amended claims were received on 8/3/2022.  The drawings and abstract are no longer objected to.  Claims 1-5, 9-12, and 14 have been amended.  Claim 2 has been amended such that it is now an independent claim.  Independent Claim 21 is newly presented.  The claims remain objected to as noted below.  Furthermore, the amended claims remain rejected under 35 U.S.C. 112(b) as noted below.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/3/2022 was filed after the mailing date of the final rejection mailed on 5/3/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-2, 11, and 21 are  objected to because of the following informalities:
In Claims 1-2, 11, and 21, each instance of “the extinguishing substance” should be revised to “the colored extinguishing substance” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9-14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 and 21 are each indefinite because there is improper antecedent basis for “the ending” in the claims.  It is not clear if “the ending” is referring to the first ending, the second ending, or something else.  For the purpose of examination, each instance of “the ending” in Claims 1-2 and 21 will be interpreted as “the second ending”.
Claims 4-5 and 9-14 depend from Claim 1, therefore Claims 4-5 and 9-14 are also rejected under 35 U.S.C. 112(b) for being indefinite because Claim 1 is indefinite.
Claim 3 depends from Claim 2, therefore Claim 3 is also rejected under 35 U.S.C. 112(b) for being indefinite because Claim 2 is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over CN-203507380-U to Chen et al. (“Chen”) in view of NPL document “Android App Enables Pressure Transducer Remote Monitoring and Programming” to Electronics 360 (“Electronics 360”), NPL Document “Bourdon Tube Pressure Gauge Type 111.25 CT Contractor Gauge Standard Series to WIKA (“WIKA”), US PGPUB 2008/0289831 A1 to Kaimart (“Kaimart”), NPL Document “JOGR Blazecut Automatic Fire Suppression System” (located at link <https://www.youtube.com/watch?v=Kswau1mGBE8&t=14s> as listed in the PTO-892 reference form previously provided by the Examiner) to Josh (“Josh”), US Patent 4,752,019 to Walker (“Walker”), EP 0094192 A1 to Whitlock et al. (“Whitlock”), and US Patent 4,905,950 to Turner et al. (“Turner”)(Claim 4 cites evidence of NPL Document “FM-200 Safety Data Sheet”). 
As to Claim 1, Chen discloses an automatic self-extinguishing fire device to protect an object (Machine Translation of Title “Fire detection tube type temperature sensing automatic fire extinguishing device”.  See Machine Translation Page 4 disclosing protecting a cabinet.), the device comprising: 
an extinguishing substance (Fig. 1 # 4 “extinguishing medium”, which per Machine Translation page 4 can be FM200), 
a hose having a first end (See Annotated Fig. 1) and a second end (See Annotated Fig. 1);  
a first ending connected to the first end of the hose and a second ending connected to the second end of the hose, (See Annotated Fig. 1, Machine Translation of Page 4 “closed conduit 3 of sealed at both ends flexible pressure-resistant”, the endings are #1 “pressure gauge” and #5 “pressure sensor”), wherein the extinguishing substance is inside the hose (See Annotated Fig. 1); 
a pressure valve for filling by the extinguishing substance that is located by one of the endings (See Machine Translation of Page 4 “The end of closed conduit 3 can be installed the check valve assembly that carries sealing function, for fill extinguishing medium 4 and driving gas 2 in pipeline.  Check valve also can be for Bonding pressure monitoring device, for example Pressure gauge 1 or pressure sensor 5”, thus it is understood a check valve can be located between the first end and the first ending shown in Annotated Fig. 1, thus a pressure valve is located by the first ending); 
wherein a sealing or integrity of the hose is disrupted under effects of a fire (Machine Translation of Page 2 “airtight container is made by temperature-sensitive material, and its surface at high temperature can be softened and the formation jet that breaks under the effect of internal pressure”); 
wherein the hose is at least partially flexible (Machine Translation of Pages 2-3 “described airtight container is plastic alloy flexible pipe, and the port at plastic alloy flexible pipe two ends is hermetically-sealed construction”) and the extinguishing substance in the hose is under pressure (Machine Translation of Page 2 “airtight container and be sealed in its inner extinguishing medium”), 
Regarding Claim 1, Chen does not specifically disclose comprising a first closing screw connected to the first ending at a first connection and a second closing screw connected to the second ending at a second connection (See Fig. 1 showing a pressure sensor # 5 that is a first ending and a pressure gauge #1 that is a second ending, however specific structure of #5 and #1 is not disclosed).
However, Electronics 360 discloses a pressure sensor that comprises a first ending (See Annotated Fig. A) connected to a first closing screw (See Annotated Fig. A) at a first connection (See Annotated Fig. A).
Additionally, WIKA discloses a pressure gauge that comprises a metallic second ending (See Annotated Fig. A) connected to a second closing screw (See Annotated Fig. A) at a second connection (See Annotated Fig. A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to the automatic self-extinguishing fire device of Chen to utilize the pressure sensor of Electronics 360 as doing so would yield the predictable result of being able to monitor pressure reading from a wireless device (See Page 1).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic self-extinguishing fire device of Chen to utilize the pressure gauge of WIKA as doing so would yield the predictable result of obtaining pressure readings with +/- 1% accuracy (See Page 1).  Making such modifications would result in a first closing screw connected to the first ending at a first connection and a second closing screw connected to the metallic second ending at a second connection.  Furthermore, making such a modification to Chen would result in the first ending being connected to the first end of the hose via the first closing screw, and the seconding ending being connected to the second end of the hose via the second closing screw (See Annotated Fig. 1 of Chen).
Also, regarding Claim 1, Chen modified by Electronics 360 and WIKA as applied above does not specifically disclose wherein the first ending is made of a metallic material.
However, WIKA discloses wherein the first ending is made of a metallic material (See Page 1 disclosing the case being made of stainless steel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic self-extinguishing fire device of Chen in view of Electronics 360 and WIKA as applied above such that the second ending is also made with stainless steel such that the second ending is also metallic, as doing so would yield the predictable result of utilizing a known durable material that resists wear.
Regarding Claim 1, Chen in view of WIKA and Electronics 360 as applied above does not disclose a first protector made of heat shrinkable material covering the first connection and a second protector made of heat shrinkable material covering the second connection, wherein the hose does not touch the first protector or the second protector.
However, Kaimart discloses an extinguishing fire device (Title “fire extinguishing device”) wherein a heat-shrinking PVC protector (Fig. 1 # 2 and #7, Paragraph 0064) is placed on the fire extinguishing device to aid the fire extinguishing device in resisting surface abrasion (Paragraph 0021).
Furthermore, Josh disclose an automatic self-extinguishing fire device (“automatic fire suppression system”, See Timestamp 0:10 through 0:13 in the video related to the NPL document) comprising a hose (See Annotated Fig. A), a first end (See Annotated Fig. A), and a second end (See Annotated Fig. A), a first ending (See Annotated Fig. A) connected to the first end of the hose (See Annotated Fig. A) and a second ending (See Annotated Fig. A) connected to the second end of the hose (See Annotated Fig. A) a first closing screw (See Annotated Fig. A) connected to the first ending at a first connection (See Annotated Fig. A) and a second closing screw (See Annotated Fig. A) connected to the second ending (See Annotated Fig. A) at a second connection (See Annotated Fig. A); a first protector (See Annotated Fig. A) made of heat shrinkable material covering the first connection (See Annotated Fig. A) and a second protector (See Annotated Fig. A) made of heat shrinkable material covering the second connection (See Annotated Fig. A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known method taught by Kaimart of placing a heat shrinking PVC protector on an exterior location of an extinguishing fire device that could be at risk of surface abrasion and while using the known technique taught by Josh of using a first protector made of heat shrinkable material covering a first connection between a first closing screw and a first ending and a second protector made of heat shrinkable material covering a second connection between a second closing screw and a second ending, to modify the self-extinguishing fire device of Chen modified by WIKA and Electronics 360 as applied above by placing a first protector on the first closing screw and the first connection and by placing a second protector on the second closing screw and second connection, as doing so would yield the predictable result of having more protection from surface abrasion for the closing screws and any objects that may be surrounding the self-extinguishing fire device when compared to a level of abrasion protection provided by closing screws without a heat shrinking PVC protector around them (See Kaimart Paragraph 0021).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first protector and second protector selectively located at any portion of the automatic self-extinguishing fire device, including having it only cover the first connection and the second connection while not touching the hose, as doing so would yield the predictable result of only applying heat shrinking PVC protector to areas that where abrasion protection is deemed necessary.
Regarding Claim 1, Chen in view of Electronics 360, WIKA, Kaimart, and Josh as applied above does not disclose comprising a floating body located inside the hose, the floating body having a reflexive color.
However, Walker discloses a container (Fig. 2 #14 “container”) containing a liquid substance (Fig. 2 #12 “material”) and comprising a floating body (Fig. 2 #20 “float”), the floating body having a reflexive color (Merriam Webster defines reflexive as marked by or capable of reflection, thus since it is understood that the float can be seen, the float is understood to be capable of reflecting some amount of light, therefore the float has a reflexive color), for the purpose of indicating the quantity of liquid substance present in the container (See Col. 4 Lines 45-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic self-extinguishing fire device of Chen in view of Electronics 360, WIKA, Kaimart, and Josh as applied above to comprise a floating body located inside the hose, the floating body having a reflexive color, as taught by Walker, for the purpose of indicating the quantity of liquid extinguishing substance inside the hose (See Col. 4 Lines 45-52).  
Regarding Claim 1, Chen in view of Electronics 360, WIKA, Kaimart, Josh, and Walker as applied above does not disclose wherein the extinguishing substance is colored and wherein the hose is transparent in order to observe an inner content of the hose. 
However, Whitlock discloses an automatic self-extinguishing fire device (Page 1 Lines 4-5 “automatic fire extinguishing apparatus”) comprising a colored extinguishing substance (Page 3 Line 9 “BCF fire extinguishant”, Page 4 Lines 2-3 discloses the extinguishing substance being colored), a hose closed on both ends (Page 3 Line 30 – Page 4 Line 1 “After filling with the liquid BCF, the ends of the coil are crushed flat, as indicated at 5, and sealed), the extinguishing substance is inside the hose (Page 3 Lines 8-9 “a helix of PVDF tubing 1 sealed at each end and containing a quantity of BCF fire extinguishant”), wherein the hose is transparent (Page 4 Line 5 “translucent PVDF tube wall”) in order to observe an inner content of the hose (Page 4 Lines 4-6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hose of Chen to be transparent in order to observe an inner content of the hose, as taught by Whitlock, for the purpose of assisting in checking for serviceability.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the extinguishing substance of Chen to be a colored extinguishing substance, as taught by Whitlock for the purpose of having the extinguishing substance be readily visible and assisting in checking for serviceability (See Page 4 Lines 2-6).
Regarding Claim 1, Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, and Whitlock as applied above does not disclose comprising a plurality of flexible stretching straps attached to the hose, the flexible straps are adapted to be wrapped around the object to be protected.
However, Turner discloses an extinguishing fire device (See Fig. 1) comprising a plurality of flexible stretching straps (Fig. 1 #14 “straps” which per Col. 2 Lines 45-50 are flexible and are thus understood to be capable of stretching), attached to the extinguishing fire device (See Fig. 1), the flexible straps are adapted to be wrapped around the object to be protected (See Col. 5 Lines 8-21 and Fig. 1, the flexible straps wrap around the extinguishing fire device and wrap around hooks on bracket 12, which per Col. 3 Lines 21-41 can be attached to a wall and thus considered part of an object being protected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic self-extinguishing fire device of Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, and Whitlock as applied above to further comprise a plurality of flexible stretching straps attached to the hose, wherein the flexible straps are adapted to be wrapped around a bracket that is part of a wall of the cabinet being protected, as taught by Turner for the purpose of securely holding the automatic self-extinguishing fire device in place (See Col. 2 Lines 45-53).

As to Claim 4, in reference to the automatic self-extinguishing fire device of Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, Whitlock, and Turner as applied to Claim 1 above, Chen further discloses wherein the colored extinguishing substance is a liquid (Machine Translation of Page 2 “FM200 medicament”, which per Page 1 of NPL Document “FM-200 Safety Data Sheet” FM200 is a liquefied gas).
As to Claim 9, in reference to the automatic self-extinguishing fire device of Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, Whitlock, and Turner as applied to Claim 1 above, Chen further discloses wherein at least one of the endings of the hose includes a pressure sensor (Fig. 1 #5 “pressure sensor” which is understood to be a device that can detect and respond to pressure mechanically) 
As to Claim 10, in reference to the automatic self-extinguishing fire device of Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, Whitlock, and Turner as applied to Claim 9 above, Chen further discloses wherein the pressure sensor is connected to an a panel (Machine Translation of Page 4 “pressure sensor 5 can pass to fire signal fire-alarm or fire central control unit”, it is understood that fire central control unit can be an equivalent of a panel, since a fire central control unit has controls and a panel is defined by Merriam Webster as a usually vertical mount for controls or dials).
As to Claim 12, in reference to the automatic self-extinguishing fire device of Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, Whitlock, and Turner as applied to Claim 1 above, Chen discloses wherein the hose is at least 400 mm long (Machine Translation of Page 5 “the spy fire-tube type tubular temperature-sensing self-starting extinguishing device of driving nitrogen, approximately 5 meters of left and right of length” and 5 meters is equivalent to 5000 mm which is greater than 400 mm, thus the hose is at least 400 mm long).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, Whitlock, Turner, and US Patent 7,155,347 to Going et al. (“Going”).
Regarding Claim 2, a similar rejection to Claim 1 applies, however the automatic self-extinguishing fire device of Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, Whitlock, and Turner as applied to Claim 1 above does not disclose wherein the extinguishing substance is hexafluoropropane (Chen discloses that the extinguishing substance is FM200, which is equivalent to heptafluoropropane).
However, Going discloses an automatic fire extinguishing device (Fig. 1 #10, “explosion detection and mitigation system”) comprising an extinguishing substance, wherein the extinguishing substance is hexafluoropropane (See Col. 2 Lines 18-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic self-extinguishing fire device of Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, Whitlock, and Turner as applied above such that the extinguishing substance is hexafluoropropane, for the purpose of using a preferred HFC agent that can prevent fuel ignition (See Col. 2 Lines 58-67) and is relatively non-toxic to humans (See Col. 3 Lines 14-21).
As to Claim 3, Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, Whitlock, Turner, and Going as applied to Claim 2 above does not disclose wherein the hose has a control surface with a color corresponding to a color of the colored extinguishing substance, as perceived from an outside, on an outer surface of the hose.
However, Whitlock does disclose that utilizing a control surface with a color corresponding to a color of a colored extinguishing substance, as perceived from an outside, is a feature that is utilized in the art of fire extinguishing to indicate the type of extinguishing substance contained in a fire extinguisher (Page 4 Lines 3-4 “green to accord with the generally-accepted colour coding for halon extinguishers”).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the automatic self-extinguishing fire device of Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, Whitlock, Turner, and Going as applied to Claim 2 above such that the hose has a control surface with a color corresponding to a color of the colored extinguishing substance, as perceived from an outside, on an outer surface of the hose, as taught by Whitlock, for the purpose of indicating the type of extinguishing substance contained in the transparent hose. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, Whitlock, and Turner as applied to Claim 1 above and further in view of US PGPUB 2014/0305666 A1 to Cordani (“Cordani”).  
As to Claim 5, in reference to the automatic self-extinguishing fire device of Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, Whitlock, and Turner as applied to Claim 1 above, Chen and Whitlock do not disclose wherein the hose is made from a polyamide.
However, Cordani discloses an automatic self-extinguishing fire device (Title “device for suppressing electrical fires”) comprising an extinguishing substance (Paragraph 0041 “fire suppressant”) and a hose (Figs. 1-4 #10 “conduit”) , wherein the extinguishing substance is inside the hose (See Figs. 1-4) and wherein the hose is made from a polyamide (Paragraph 0049 “polyamide TPE”) to resist tearing and hold the extinguishing substance for a long period of time without evaporating (Paragraph 0049).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic self-extinguishing fire device of Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, Whitlock, and Turner as applied to Claim 1 above such that the hose is made from a polyamide, as taught by Cordani, for the purpose of resisting tearing of the hose and evaporation of the extinguishing substance.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, Whitlock and Turner as applied to Claim 1 above and further in view of CN-203447673-U to Xiong et al. (“Xiong”).
As to Claim 11, in reference to the automatic self-extinguishing fire device of Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, Whitlock, and Turner as applied to Claim 1 above, Chen discloses wherein the hose has at least one place with a weakened cross-section configurated to allow an outflow of the extinguishing substance (Machine Translation of Page 2 “airtight container is made by temperature-sensitive material, and its surface at high temperature can be softened and the formation jet that breaks under the effect of internal pressure”).
Chen does not disclose wherein the hose includes a pyrotechnical substance configured to cause an increase in pressure inside the hose. 
However, Xiong discloses an automatic self-extinguishing fire device (Title “Pipe-network type automatic fire extinguishing device”) comprising a container (Fig. 1 #1 “container”) that includes a pyrotechnical substance configured to cause an increase in pressure inside the container (Machine Translation of Page 4 “starting the in-built material 5 of box 3 is solid-state gas generating agents, what container 1 was in-built is extinguishing chemical, such as dry powder, ultra-fine dry powder, water, foam etc., the startup line of startup and feedback line group 4 part excites the solid-state gas generating agent that starts box 3 interior fillings at once, make this solid-state gas generating agent produce driving gas”, the excited solid-state gas generating agent is a pyrotechnical element that produces driving gas resulting in a pressure increase due to the internal expansion of gas in a closed volume prior to breaking through a releasing part); wherein the container has at least one place with a weakened cross-section configured to allow an outflow of an extinguishing substance during the increase in pressure inside the container caused by the pyrotechnical substance (Machine Translation of Page 4 “Entering extinguishing chemical in container 1 cooling agent in container 1 carries out cooling, and promote extinguishing chemical releasing parts disengaging active joint 7 (when extinguishing chemical releasing parts is soft valve plug) or break through extinguishing chemical releasing parts (when extinguishing chemical releasing parts is aluminium foil), after this, extinguishing chemical enters pipe network 2, and outwards spray from each spout”, it is understood that the aluminium foil is a portion of weakened cross section that allows an outflow of the extinguishing substance during the increase in pressure inside the container caused by the excited solid-state gas generating agent).
Xiong teaches that including the pyrotechnical substance configured to cause an increase in pressure inside the container wherein the container has at least one place with a weakened cross-section configured to allow an outflow of an extinguishing substance during the increase in pressure inside the container caused by the pyrotechnical substance results in the automatic self-extinguishing fire device fully covering an area with extinguishing substance in the event of a fire (Machine Translation of Page 4 “cabin of vehicle is carried out to total flooding fire extinguishing”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic self-extinguishing fire device of Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, Whitlock, and Turner as applied to Claim 1 above such that the hose includes a pyrotechnical substance configured to cause an increase in pressure inside the hose, wherein the hose has at least one place with a weakened cross-section configured to allow an outflow of the extinguishing substance during the increase in pressure inside the hose caused by the pyrotechnical substance, as taught by Xiong, for the purpose of fully flooding an area with extinguishing substance in the event of a fire. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, Whitlock, and Turner as applied to Claim 1 above and further in view of US PGPUB 2016/0193489 A1 to Taniguchi et al. (“Taniguchi”).  
As to Claim 13, in reference to the automatic self-extinguishing fire device of Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, and Whitlock as applied to Claim 1 above, Chen does not specifically disclose wherein the hose has a diameter of at least 18 mm.
However, Taniguchi discloses an automatic self-extinguishing fire device (Fig. 1 #10 “automatic fire-extinguishing equipment”) comprising an extinguishing substance (Fig. 3 #14 “Fire Extinguishing Agent”), and a hose (Fig. 1 #12 “container”) closed on both ends (See Fig. 1, the hose is closed on both ends by #22 “electrofusion joints”) , wherein the extinguishing substance is inside the hose (See Fig. 3), and wherein the hose has a diameter of at least 18 mm (Paragraph 0032 “the outer diameter of the container 12 is 4 mm-40 mm”, thus when the diameter of the hose is 18mm-40mm it is at least 18 mm).
Taniguchi discloses that the diameter of the hose of the automatic self-extinguishing fire device is determined so the automatic self-extinguishing fire device can be a practical size for usage in a particular space (Paragraph 0032). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic self-extinguishing fire device of Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, Whitlock, and Turner as applied to Claim 1 above such that the hose has a diameter of at least 18 mm, as taught by Taniguchi, for the purpose of having the automatic self-extinguishing fire device be a suitable size for a fire-susceptible area that the automatic self-extinguishing fire device is being placed in. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, Whitlock, and Turner as applied to Claim 1 above and further in view of US PGPUB 2012/0032793 A1 to Sonzala et al. (“Sonzala”). 
As to Claim 14, in reference to the automatic self-extinguishing fire device of Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, Whitlock, and Turner as applied to Claim 1 above, Chen does not disclose wherein the hose has a thermometer on an outer surface, wherein the thermometer includes a thermochromic tinction.
However, Sonzala discloses a device (Paragraph 0024 “Visual wheel end assembly high-temperature warning system”) that has a thermometer (Fig. 3 # 304 “visual temperature indicator”) on an outer surface (Fig. 3 #300 “wheel end assembly”), wherein the thermometer includes a thermochromic tinction (Paragraph 0024 “thermochromic paint”). 
Sonzala discloses that the thermometer comprising the thermochromic tinction provides a visual indication that the outer surface has reached a temperature that is high enough to cause a fire (Paragraphs 0023 and 0028).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known method taught by Sonzala of placing a thermometer including a thermochromic tinction on an outer surface that can be exposed to high temperatures in order to modify the self-extinguishing fire device of Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, Whitlock, and Turner as applied to Claim 1 above by placing a thermometer comprising a thermochromic tinction on an outer surface of the hose which would yield the predictable result of giving a visual indication that a fire risk is present.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, Whitlock, Turner, and US Patent 5,441,113 to Pierce (“Pierce”).
Regarding Claim 21, a similar rejection to Claim 1 applies, however the automatic self-extinguishing fire device of Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, Whitlock, and Turner as applied to Claim 1 above does not disclose comprising an outlet valve connected to the hose, the outlet valve including a bimetal or memory metal that at a set temperature opens the outlet valve and the extinguishing substance is released outside the hose.
However, Pierce discloses an automatic self-extinguishing fire device (Fig. 1 #1 “fire extinguishing system”) comprising an outlet valve (Fig. 2 #3 “sprinkler header”) connected to a hose (Fig. 1 #5 “foam pipeline”), the outlet valve including a bimetal or memory metal (Fig. 4 #31 “bimetallic disc”) that at a set temperature opens the outlet valve and extinguishing substance is released outside the hose (See Col. 4 Lines 62-68 and Col. 5 Lines 1-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic self-extinguishing fire device of Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, Whitlock, and Turner as applied above to further comprise an outlet valve connected to the hose, the outlet valve including a bimetal or memory metal that at a set temperature opens the outlet valve and the extinguishing substance is released outside the hose, as taught by Pierce for the purpose of automatically releasing extinguishing substance at a predetermined temperature and stopping the release of extinguishing substance at another predetermined temperature (See Col. 4 Lines 62-68 and Col. 5 Lines 1-12).

    PNG
    media_image1.png
    693
    813
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    478
    485
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    463
    518
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    549
    673
    media_image4.png
    Greyscale

Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive.
Applicant argues that there is not a technological reason to add straps to the hose to wrap the objected to be protected.  This is not found persuasive because though Chen places the automatic self-extinguishing fire device in a cabinet, the automatic self-extinguishing fire device of Chen can be used to protect the cabinet and objects in the cabinet.  Furthermore, as noted above, Turner discloses a plurality of flexible stretching straps attached to a extinguishing fire device, wherein the flexible straps are adapted to be wrapped around a bracket that is part of a wall of an object to be protected. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic self-extinguishing fire device of Chen in view of Electronics 360, WIKA, Kaimart, Josh, Walker, and Whitlock as applied above to further comprise a plurality of flexible stretching straps attached to the hose, wherein the flexible straps are adapted to be wrapped around a bracket that is part of a wall of the cabinet being protected, as taught by Turner for the purpose of securely holding the automatic self-extinguishing fire device in place (See Turner Col. 2 Lines 45-53).
Applicant also argues that since Chen indicates the automatic self-extinguishing fire device does not contain an exhaust outlet, there is not any technological motivation to add an outlet valve to the device, since the description is teaching the opposite.  This argument is not found persuasive because Chen actually discloses that the cabinet does not contain an exhaust outlet, but does not specifically state that automatic self-extinguishing fire device cannot have an outlet that extinguishing substance is released from.  Examiner further notes that Chen does disclose extinguishing substance being released from the automatic self-extinguishing fire device via a spraying opening (See Abstract).  Therefore, as noted above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic self-extinguishing fire device of Chen to further comprise an outlet valve connected to the hose, the outlet valve including a bimetal or memory metal that at a set temperature opens the outlet valve and the extinguishing substance is released outside the hose, as taught by Pierce for the purpose of automatically releasing extinguishing substance at a predetermined temperature and stopping the release of extinguishing substance at another predetermined temperature (See Col. 4 Lines 62-68 and Col. 5 Lines 1-12).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 
August 25, 2022

/CODY J LIEUWEN/Primary Examiner, Art Unit 3752